United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2863
                         ___________________________

                              United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                              Ronald Jerry Washington

                        lllllllllllllllllllllDefendant - Appellant
                                         ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: May 28, 2020
                                Filed: June 2, 2020
                                   [Unpublished]
                                  ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Ronald Washington appeals the district court’s1 denial of his pro se motion to
withdraw his guilty plea to a firearm offense. His appellate counsel has moved to

      1
       The Honorable Greg Kays, United States District Judge for the Western District
of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
suggesting the district court abused its discretion in denying Washington’s motion to
withdraw his plea based on the alleged ineffective assistance of his prior counsel.

       We conclude the district court did not abuse its discretion by denying
Washington’s motion to withdraw his guilty plea, as his statements at the change-of-
plea hearing contradicted his subsequent assertions about counsel’s performance. See
United States v. Green, 521 F.3d 929, 931 (8th Cir. 2008) (reviewing denial of motion
to withdraw guilty plea for abuse of discretion); United States v. Hughes, 16 F.3d 949,
951 (8th Cir. 1994) (per curiam) (noting defendant’s statements at plea hearing
contradicted his assertions in motion to withdraw guilty plea that counsel had been
ineffective; concluding defendant’s failure to assert objections to counsel’s
performance at plea hearing refuted claim of ineffective assistance of counsel as basis
for withdrawing guilty plea); see also Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (noting a defendant’s representations during plea-taking carry strong
presumption of verity). To the extent Washington intended to raise a free-standing
claim of ineffective assistance of counsel, we decline to consider it on direct appeal.
See United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th Cir. 2006) (noting
ineffective-assistance claims are usually best litigated in 28 U.S.C. § 2255
proceedings).

       Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we
find no non-frivolous issues. Accordingly, we affirm and grant counsel’s motion to
withdraw.
                        ______________________________




                                         -2-